                UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF FLORIDA
                       TAMPA DIVISION

IN RE:
WESTPORT HOLDINGS TAMPA,
LIMITED PARTNERSHIP, and
WESTPORT HOLDINGS TAMPA II,
LIMITED PARTNERSHIP,

          Debtors.
______________________________/

SOUTHPOINT GLOBAL
INVESTMENTS, LLC,

          Appellant,
                                Case No.     8:18-cv-2896-T-33
v.                              Bankr. No.    8:16-bk-8167-MGW

JEFFREY W. WARREN,
as Liquidating Trustee,
and CPIF LENDING, LLC,

          Appellees.
______________________________/

                              ORDER

     In the context of a Chapter 11 bankruptcy proceeding,

Appellant SouthPoint Global Investments, LLC, appeals the

Bankruptcy Court’s order authorizing the Debtors to obtain

replacement post-confirmation financing from another lender

and granting that lender liens and administrative expense

claims that would have priority over those held by SouthPoint.

The appeal is fully briefed and, as discussed below, the Court

affirms the Bankruptcy Court’s order.



                                1
I.    Background

      University   Village    is     a    continuing     care    retirement

community in Tampa, Florida. (Doc. # 10-21 at 9). University

Village is comprised of 446 independent living apartments and

46   independent   living    villas      and   condominium       units   (the

Independent Living Facility), along with an assisted living

and skilled nursing facility (the Health Center). (Id.). The

Independent Living Facility is owned by Westport Holdings

Tampa, Limited Partnership and Westport Holdings Tampa II,

Limited    Partnership   (collectively,         the   Debtors),     both   of

which are debtors in the underlying bankruptcy proceeding.

(Id. at 2, 9). At all times relevant to this appeal, the

Health Center was owned by Westport Nursing Tampa, LLC (WNT),

which is not a debtor in the underlying bankruptcy proceeding.

(Id. at 3, 9; Doc. # 10-7 at 3).

      On   September   22,   2016,       the   Debtors   filed    voluntary

petitions for relief under Chapter 11 of the Bankruptcy Code.

(Doc. # 10-7 at 3; Doc. # 10-30 at ¶ 3). The Bankruptcy Court

later appointed Jeffrey Warren as Liquidating Trustee to

administer the Debtors’ estates.               (Doc. # 10-20 at 38-39;

Doc. # 10-30 at ¶ 4).

      As part of the bankruptcy proceedings, CPIF Lending,

LLC, one of the Debtors’ creditors, filed a secured claim in


                                     2
the amount of $9,781,224.58 based on a $9.5 million pre-

petition loan from CPIF in favor of the Debtors. (Doc. # 10-

6 at 1, 4; Doc. # 10-7 at 4-5; Doc. # 10-30 at ¶ 5; Doc. #

10-47 at 1, 4). CPIF asserts that the loan was secured by a

first-priority lien on substantially all of the Debtors’

assets, including the Independent Living Facility, any cash

collateral generated by the Independent Living Facility, and

substantially all personal property owned by the Debtors.

(Doc. # 10-6 at 5; Doc. # 10-7 at 5; Doc. # 10-30 at ¶ 5;

Doc. # 10-47 at 5).         CPIF’s secured claim was subject to

objections    and    an   adversary    proceeding,   which   remained

pending before the Bankruptcy Court when this appeal was

filed.   (Doc. # 10-7 at 5; Doc. # 10-30 at ¶ 5). In addition,

USAmeriBank 1 loaned money pre-petition to WNT, secured by a

first-priority lien on substantially all of WNT’s assets,

including the Health Center.          (Doc. # 10-7 at 5; Doc. # 10-

30 at ¶ 6).

       In a May 8, 2018, order, the Bankruptcy Court determined

that   the   value   of   the   Independent   Living   Facility,   as

collateral for any secured claims, was $12.9 million for



1 USAmeriBank later merged with Valley National Bank, making
Valley National the successor-in-interest to the WNT loan.
(Doc. # 10-7 at 5).


                                   3
purposes of confirmation of the Debtors’ modified plan of

reorganization.     In re Westport Holdings Tampa, L.P., et al.,

Case No. 8:16-bk-8167-MGW, (Doc. # 1010) (Bankr. M.D. Fla.

May 8, 2018) (hereafter Bankruptcy Court Docket).                Similarly,

it determined that the maximum amount of CPIF’s pre-petition

secured claim was $12.9 million, less outstanding taxes. Id.

On appeal, this Court affirmed that valuation on June 28,

2019.    (Bankruptcy Court Docket, Doc. # 1505).

     The Debtors required approximately $2 million in post-

petition      financing     for,        among     other    things,   capital

improvements to the Independent Living Facility, including

roof repairs, and operational expenses until a sale could be

completed.     (Doc. # 10-7 at 6-7; Doc. # 10-18 at 6, 9; Doc.

# 10-30 at ¶ 7).     In April 2018, SouthPoint agreed to extend

the Debtors this financing pursuant to a revolving line of

credit   facility    with    a     $2    million     maximum   balance    (the

SouthPoint Loan Facility).              (Doc. # 10-7 at 7-8, 10; Exh. A

to Doc. # 10-7). Accordingly, the Liquidating Trustee filed

a motion to obtain post-petition financing under the terms of

the SouthPoint Loan Facility.                (Id. at 1).

     The Bankruptcy Court found that the Debtors had “an

immediate and critical need” for the funds, and the financing

would    be   “necessary    and     vital       to   the   preservation   and


                                         4
maintenance of the going concern values of the Debtors.”

(Doc.    #   10-18   at    9).    Accordingly,        on   May   2,    2018,    the

Bankruptcy Court entered an order authorizing the Debtors to

borrow up to $2 million from SouthPoint under the terms of

the     SouthPoint    Loan       Facility      (the   SouthPoint        Financing

Order). (Id. at 4-6; Doc. # 10-30 at ¶ 7).

       Under the SouthPoint Financing Order and the SouthPoint

Loan Facility, Southpoint received the following liens and

security     interests:      (1)     a       first-priority      lien      on   any

unencumbered     assets      of    the   Debtors       (subject       to   certain

exceptions under the Bankruptcy Code), (2) a second-priority

lien on all encumbered assets owned by the Debtors, junior

only to those liens held by CPIF and any tax liens, and (3)

a junior-priority lien on all encumbered assets of WNT. (Doc.

# 10-7 at 7; Doc. # 10-18 at 7; Doc. # 10-30 at ¶ 8).

       The SouthPoint Financing Order also granted SouthPoint

a     superpriority       administrative         claim     under      11    U.S.C.

§ 364(c)(1):

       The Debtors’ obligations to repay [SouthPoint] for
       advances pursuant to [the SouthPoint Loan Facility]
       shall be accorded superpriority administrative
       expense status pursuant to Section 364(c)(1) of the
       Bankruptcy Code, superior to any other claims under
       Section 364(c)(1) of the Bankruptcy Code, and
       priority over any and all other claims against the
       Debtors, now existing or hereafter arising, of any
       kind whatsoever, including, without limitation, all


                                         5
     administrative expenses of the kind specified in
     Sections 503(b) and 507(b) of the Bankruptcy Code
     (the “Superpriority Claim”), without the need to
     file any proof of claim. The Superpriority Claim
     of [SouthPoint] shall be entitled to the full
     protection of Section 364(e) of the Bankruptcy Code
     in the event that this Order or any provision hereof
     is vacated, reversed or modified, on appeal or
     otherwise.

(Doc. # 10-18 at 7-8).

     The Bankruptcy Court found that the SouthPoint Loan

Facility had been negotiated in good faith and at arms’

length, and found that SouthPoint was acting in good faith,

thereby triggering the “protections offered by Section 364(e)

of the Bankruptcy Code, and [SouthPoint] shall be entitled to

the full protection of Section 364(e) of the Bankruptcy Code

in the event that this Order or any provision hereof is

vacated, reversed, or modified, on appeal or otherwise.” (Id.

at 10).

     The SouthPoint Financing Order further provided that all

outstanding amounts drawn under the SouthPoint Loan Facility

would become due and payable upon the occurrence of a default.

(Id. at 8).   As pertinent to this case, the SouthPoint Loan

Facility documents defined an “Event of Default” as: (1) an

order “entered by the Bankruptcy Court in the Bankruptcy

Cases, without the prior written consent of [SouthPoint], (i)

to revoke, reverse, stay, modify, supplement or amend the


                              6
Financing Order, or (ii) to grant or permit the grant of a

Lien on the property or assets of either Borrower other than

a Permitted Lien,” and (2) where a person “shall attempt to

grant a Lien in any of Borrowers’ properties or assets” or

when “any action is commenced by a Borrower that contests any

provision of the Financing Order.” (Doc. # 10-12 at ¶¶ 8.1(j),

(l)).

        After    the     SouthPoint    Loan    Facility      closed,     the

Liquidating Trustee requested $969,605 for a proposed project

to repair and replace portions of the Independent Living

Facility’s roof.         (Doc. # 10-30 at ¶¶ 10, 11).        According to

the Liquidating Trustee, the roofs at University Village

suffered from water intrusion and were in “great disrepair.”

(Doc. # 10-46 at 8). SouthPoint approved the roofing contract

and advanced a $10,000 down payment.            (Doc. # 10-30 at ¶ 12).

The     Liquidating      Trustee   then    entered    into   the   roofing

contract.       (Id.).    SouthPoint funded an additional $100,000

for a progress payment on the roof but then refused two later

requests for additional funds.             (Id. at ¶¶ 13-15).          Up to

that point, SouthPoint had advanced a total of $488,000 on

the SouthPoint Loan Facility, with $110,000 advanced for the

roofing    project.        (Doc.   #   10-46   at   7-8).    The   roofing




                                       7
contractor ceased any further work pending payment of its

unpaid invoices.       (Doc. # 10-30 at ¶ 16).

       After approaching several lenders to obtain replacement

financing, the Liquidating Trustee filed an expedited motion

for    approval   of    a   replacement         financing        facility    from

Rosemawr Management, LLC, pursuant to 11 U.S.C. §§ 364(c) and

(d).     (Doc. # 10-25; Doc. # 10-30 at ¶¶ 18-19; Doc. # 10-46

at 9-11).     Under the terms of the proposed loan, Rosemawr

would make advances of up to $2 million, with an “accordion”

feature    allowing    Debtors    to       borrow   up    to     an    additional

$500,000. (Doc. # 10-25 at 7). 2 The proposed replacement

financing would be secured by priming liens on all assets of

the Debtors and WNT, subject only to existing liens on the

assets of WNT. (Id.; Doc. # 10-30 at ¶ 27).                    In addition, the

lender    would   be    granted   a        superpriority         administrative

expense claim.    (Id.).

       CPIF   filed    a    written        objection      to     the     requested

replacement financing, (Doc. ## 10-27, 10-28), but prior to

the    hearing,   CPIF      offered        to   provide        the     replacement

financing on substantially the same terms and conditions as

those offered by Rosemawr.        (Doc. # 10-46 at 11-12).                 CPIF’s


2 The expedited motion appears to be wrongly numbered.                       This
citation reflects the actual page number.


                                       8
offer did, however, contain a more favorable fee structure.

(Id. at 12).       The Liquidating Trustee accepted CPIF’s offer,

contingent upon the approval of the Bankruptcy Court, thus

resolving CPIF’s objection. (Id. at 11-12).                 SouthPoint did

not lodge a written objection to the proposed replacement

financing.

       According     to    a    signed       declaration    filed   by   the

Liquidating Trustee in support of the expedited motion, none

of   the    potential     lenders       approached   by    the   Liquidating

Trustee were willing to extend post-confirmation financing on

anything other than a priming basis.              (Doc. # 10-30 at ¶¶ 20,

26).    The Liquidating Trustee stated in his declaration that

he   believed     obtaining      this    replacement      post-confirmation

financing was in the best interests of the estate and the

creditors.      (Id. at ¶ 21).

       Further,     the        Liquidating      Trustee     averred      that

replacement financing was necessary to complete much needed

capital expenditures, including the roofing contract, and to

fund operating expenses until University Village could be

sold.      (Id. at ¶ 23).      According to the Liquidating Trustee,

the replacement funding would be necessary to maintain and

improve the value of the Debtors’ assets, to continue the




                                         9
business without interruption, and to maximize the sale value

for all creditors. (Id. at ¶ 24).

     Importantly, the Liquidating Trustee also averred that

SouthPoint’s    and     CPIF’s   interests,     as   existing   secured

creditors,     would     be   adequately    protected    because     the

replacement financing would be used to increase the value of

the collateral “in an amount at least equal to the amount [of

the] Post-Confirmation Facility.”          (Id. at ¶ 28).   According

to the Liquidating Trustee, the value of the collateral would

be increased in four ways.

     First,    the     capital   expenditures    would   increase   the

collateral’s value by no less than the amounts spent.               (Id.

at ¶ 30(a)).     Second, the forthcoming capital expenditures

justified an increase in the residents’ monthly service fee,

resulting in an increased annual revenue of $276,000.               (Id.

at ¶ 30(b)).     According to the Liquidating Trustee, using a

“conservative” capitalization rate of 4%, this increased fee

would add $1,104,000 in value to the collateral.                 (Id.).

Using a “market-based” 7% capitalization rate, the increase

in the monthly service fee adds $1,932,000 in value to the

collateral.    (Id.).

     Third, the anticipated capital expenditures would allow

the Liquidating Trustee to implement a marketing program


                                   10
expected to yield a minimum of four new renters every month,

with an average blended monthly rent of $1,854 and a $2,500

community    fee     per    move-in,      adding      further   value    to    the

collateral.    (Id. at ¶ 30(c)).              Finally, commencing capital

improvements    enhanced       resident       support    and    morale,    which

prompted residents to undertake repairs and refurbishments on

their own, further enhancing the value of the collateral.

(Id. at ¶ 30(d)).          The Liquidating Trustee stated his belief

that, without post-confirmation financing, the going-concern

value   of     the         Debtors     would        decline,    making        them

“significantly less attractive” to potential buyers.                    (Id. at

¶ 30(e)).

      The Bankruptcy Court held a hearing on the replacement

financing motion on November 5, 2018.                  (Doc. # 10-46 at 1).

At the hearing, counsel for SouthPoint lodged a “conditional

objection” to the replacement financing motion, stating that

“the Trustee is not really authorized to borrow monies under

the Court-approved financing that we provided without paying

off   our   facility.”        (Id.   at      31).      SouthPoint’s     counsel

explained     that     it     stopped        making    advances    under      the

SouthPoint Loan Facility due to the Liquidating Trustee’s

lack of progress in selling the Debtors’ assets, saying that

SouthPoint was “very afraid” of advancing any more money to


                                        11
the   Debtors       due    to    “legitimate     concerns    about   getting

repaid.”      (Id. at 31-32).            Counsel pointed to the terms of

the SouthPoint Loan Facility and the SouthPoint Financing

Order providing that the loan would be paid off in full in

the   event    of    a    default    or    an   impairment    by   any   other

financing.     (Id. at 32-33).           In conclusion, SouthPoint stated

that it had no objection to the CPIF replacement financing,

so long as it was repaid the monies it already advanced.                 (Id.

at 33-34).

      The Liquidating Trustee responded that the parties were

not   there    to    litigate      the    “default”   by    SouthPoint    but,

instead, “[w]e are here to prime them as a lender and we will

resolve the disputes with them at a later and appropriate

time.”   (Id. at 34).           The Liquidating Trustee explained that

it was forced to file the emergency motion for replacement

financing because SouthPoint refused to perform under their

earlier agreement.          (Id. at 34-35).

      The Bankruptcy Court stated at the hearing that “[n]o

one disputes that the repairs to the roof needed to be made”

and that “it’s in everyone’s interest that the Debtor be

sufficiently funded so that it can continue to operate as a

going concern.”          (Id. at 37).      As to SouthPoint’s objections,

the Bankruptcy Court stated that:


                                          12
     SouthPoint relies on its documents. But, you know,
     I can’t overlook the fact that the reason we’re
     here and doing this is because SouthPoint in fact
     didn’t fund what their initial commitment was. And
     they have, I shall assume, wonderful reasons and
     we’ll litigate those, I’m sure, in due course. But
     where we are here today is this roof needs to be
     fixed and we can't be going off and having -- trying
     major lawsuits as part of that process.

     So the idea that we can now require CPIF to fund
     SouthPoint’s piece of the case as part -- a
     condition to this is way too much at this stage.
     We’ll have to resolve SouthPoint's issues in due
     course.

     But taking everything into consideration, this is
     a fair and equitable resolution. It’s one that
     harms no one, it improves the value of the
     collateral, it violates no bankruptcy principle
     that is not flexible and therefore I will overrule
     all those objections for purposes of this motion
     and approve the financing, as announced here in
     open court.

(Id. at 40-41).

     In an order dated November 9, 2018, the Bankruptcy Court

memorialized   its   decision   to   approve   the   replacement

financing (the Replacement Financing Order).    (Doc. # 10-41).

In the Replacement Financing Order, the Bankruptcy Court

granted the Liquidating Trustee’s expedited motion to obtain

replacement financing, overruled SouthPoint’s oral objection,

and found that “approval of the final relief requested in the

[m]otion is necessary to avoid immediate and irreparable harm

to [the Debtors], is otherwise fair and reasonable, is in the



                                13
best interests of [the Debtors] and their creditors, and is

essential for the preservation of the value of [the Debtors’]

assets.”       (Id. at 4-5, 8).

       Specifically, the Replacement Financing Order authorized

the Debtors to borrow up to $2 million from CPIF, with an

option to borrow an additional $500,000.                (Id. at 11).        The

Replacement      Financing      Order     granted    CPIF   first    priority

priming liens under 11 U.S.C. § 364(d)(1), “ranking prior to

all    other    liens,   claims     and      encumbrances   on    the     Debtor

Collateral, and shall prime all other liens and security

interests on the Debtor Collateral,” whether then existing or

later acquired.          (Id. at 13).          The Bankruptcy Court also

granted CPIF, as the replacement lender, first priority liens

and security interests in the WNT collateral and in any

proceeds from a sale of the post-confirmation collateral,

subordinate only to Valley National’s existing lien.                    (Id. at

3, 7-8, 13-14). The Replacement Financing Order also granted

CPIF    a   superpriority        administrative       expense     claim    with

priority over all other administrative expense claims under

11 U.S.C. § 364(c)(1).           (Id. at 14).

       As   part    of    the    Replacement        Financing     Order,     the

Bankruptcy       Court    made     several      findings     of     fact     and

conclusions of law.        (Id. at 5). The Bankruptcy Court found


                                        14
that good cause existed to approve the replacement financing,

explaining     that     the      Debtors     needed       funding      to    finance

necessary     capital         expenditures,         ensure       the        continued

operation     of   the     business,       and     enhance,      preserve,        and

maintain the value of their assets in order to maximize a

return for all creditors.               (Id. at 6).           Specifically, the

Bankruptcy      Court      explained       that     the       proceeds       of   the

replacement     financing        “are   intended         to   allow    the     Credit

Parties to make certain capital expenditures and to continue

the operation of [University Village] through the marketing

and sale of the assets of [the Debtors and other related

parties].”    (Id.).       The Bankruptcy Court relatedly found that

the   absence      of     such    financing        “would      immediately        and

irreparably harm the Credit Parties, their assets, their

creditors    and    the    possibility       for     a    sale   of    the    Credit

Parties’ assets as a going concern or otherwise.”                       (Id.). The

Bankruptcy Court also found that, despite his good faith

efforts, the Liquidating Trustee was unable to obtain a loan

on any more favorable terms than those offered by CPIF.

(Id.).

      The Bankruptcy Court also made a finding as to adequate

protection    of    the     existing       secured       creditors,      including

SouthPoint:


                                        15
        The   Post-Confirmation   Liens   shall  constitute
        priming liens and security interests under Section
        364(d) of the Bankruptcy Code in the Debtor
        Collateral, ranking prior to any existing liens and
        security interests of any other party in the Debtor
        Collateral, including any liens asserted by CPIF
        and SouthPoint, including, but not limited to, any
        liens granted by [the SouthPoint Financing Order].
        The Court finds and determines that, after granting
        the Post-Confirmation Liens, the interests of any
        and   all   parties  in   the   Debtor  Collateral,
        including, without limitation, . . . SouthPoint,
        are adequately protected within the meaning of
        Sections 361 and 364 of the Bankruptcy Code.

(Id. at 7).

     Finally, the Bankruptcy Court found that the terms and

conditions       of   the     replacement       financing   were   fair,

reasonable, and the best available under the circumstances.

(Id. at 8).      Pursuant to 11 U.S.C. § 364(e), the Bankruptcy

Court     also   explicitly    found     that    the   post-confirmation

financing agreements were negotiated at arms’ length and in

good faith, and that CPIF had acted in good faith.             (Id.).

     SouthPoint has now appealed the Replacement Financing

Order. (Doc. # 10-1; Doc. # 14 at 2).           The Liquidating Trustee

and CPIF filed responses in opposition (Doc. ## 20, 21), and

SouthPoint replied (Doc. # 24). The appeal is fully briefed

and is ripe for review.




                                    16
II.    Legal Standard

       A.     Standard of Review

       Upon entry of a final order by the Bankruptcy Court, a

party may appeal to the United States District Court pursuant

to 28 U.S.C. § 158(a). The District Court functions as an

appellate court in reviewing decisions of the Bankruptcy

Court. Varsity Carpet Servs., Inc. v. Richardson (In re

Colortex Indus., Inc.), 19 F.3d 1371, 1374 (11th Cir. 1994).

This Court reviews the Bankruptcy Court’s legal conclusions

de    novo   but   must   accept    the   Bankruptcy      Court’s   factual

findings unless they are clearly erroneous. Rush v. JLJ Inc.

(In re JLJ Inc.), 988 F.2d 1112, 1116 (11th Cir. 1993). A

finding of fact is clearly erroneous when, “although there is

evidence to support it, the reviewing court on the entire

record is left with the definite and firm conviction that a

mistake has been committed.” Crawford v. W. Elec. Co., Inc.,

745 F.2d 1373, 1378 (11th Cir. 1984) (quoting United States

v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).

       B.     11 U.S.C. § 364

       The    Bankruptcy    Court    entered       both   the   SouthPoint

Financing Order and the Replacement Financing Order under

Section 364 of the Bankruptcy Code. That section contains

special      provisions    pertaining     to   a   trustee’s    ability   to


                                     17
obtain credit or incur debt while operating the debtor’s

business in the course of bankruptcy proceedings.           Namely, if

the trustee is not able to obtain unsecured credit, the

bankruptcy court may authorize the obtaining of credit or the

incurring   of   a   debt:   (1)   with   priority   over   all   other

administrative expenses, (2) that is secured by a lien on

unencumbered assets, or (3) that is secured by a junior lien

on already encumbered property. See 11 U.S.C. § 364(c)(1)-

(3).    Section 364(d)(1) goes one step further and allows for

“priming” liens, which are liens granted senior or equal to

an existing lien. See Desert Fire Prot. v. Fontainebleau Las

Vegas Holdings, LLC (In re Fontainebleau Las Vegas Holdings,

LLC), 434 B.R. 716, 725 (S.D. Fla. 2010) (providing definition

of a “priming lien”).

       Section 364(d)(1) provides:

       The court, after notice and a hearing, may
       authorize the obtaining of credit or the incurring
       of a debt secured by a senior or equal lien on
       property of the estate that is subject to a lien
       only if:
       (A) the trustee is unable to obtain such credit
            otherwise; and
       (B) there is adequate protection of the interest
            of the holder of the lien on the property of
            the estate on which such senior or equal lien
            is proposed to be granted.

11 U.S.C. § 364(d)(1).       “[T]he § 364(d) process is considered

rare and extraordinary, which is why the trustee or debtor in


                                   18
possession     must   establish   an   inability   to   obtain   the

necessary credit by any method other than having such credit

secured by a senior or equal lien on previously encumbered

property.”     Bland v. Farmworker Creditors, 308 B.R. 109, 115

(S.D. Ga. 2003) (internal quotation marks omitted).

III. Analysis

     A.      Whether the Appeal is Moot under 11 U.S.C. § 364(e)

     In their briefs, the Liquidating Trustee and CPIF argue

that SouthPoint’s failure to seek a stay of the Replacement

Financing Order renders this appeal moot under 11 U.S.C.

§ 364(e).     (Doc. # 20 at 16-22; Doc. # 21 at 7-9).

     Section 364(e) provides that:

     The reversal or modification on appeal of an
     authorization under this section to obtain credit
     or incur debt, or of a grant under this section of
     a priority or a lien, does not affect the validity
     of any debt so incurred, or any priority or lien so
     granted, to an entity that extended such credit in
     good faith, whether or not such entity knew of the
     pendency of the appeal, unless such authorization
     and the incurring of such debt, or the granting of
     such priority or lien, were stayed pending appeal.

11 U.S.C. § 364(e).       “The purpose of this provision is to

encourage the extension of credit to debtors in bankruptcy by

eliminating the risk that any lien securing the loan will be

modified on appeal.”       Shapiro v. Saybrook Mfg. Co., Inc.

(Matter of Saybrook Mfg. Co., Inc.), 963 F.2d 1490, 1493 (11th



                                  19
Cir. 1992); see also In re Fla. W. Gateway, Inc., 147 B.R.

817, 820 (Bankr. S.D. Fla. 1992) (“Lenders and suppliers are

understandably reluctant to do business with a debtor who is

in bankruptcy and who may have few, if any, unencumbered

assets to offer as collateral.            Section 364(e) is designed to

encourage post-petition financing by authorizing security in

the debtor’s assets and giving the lender priority over

administrative costs.”).

     “Under the express terms of [Section] 364(e), absent a

stay pending appeal, an appellate court cannot reverse an

authorization to obtain credit or incur debts unless the

lender did not act in good faith.”            Keltic Fin. Partners, LP

v. Foreside Mgmt. Co., LLC (In re Foreside Mgmt. Co., LLC),

402 B.R. 446, 451 (B.A.P. 1st Cir. 2009).                    Accordingly,

“[m]any   courts      have    held   that   because    [Section]     364(e)

prohibits     courts    from    modifying      or   vacating    an    order

authorizing postpetition borrowing, an aggrieved creditor’s

failure to obtain a stay pending appeal requires dismissal of

the appeal as moot.”         Id. at 451, 451 n.3 (collecting cases).

     Citing     the    Third     Circuit’s     en     banc   decision   in

Resolution Trust Corp. v. Swedeland Dev. Grp., Inc. (In re

Swedeland Dev. Grp., Inc.), 16 F.3d 552 (3d Cir. 1994) (en

banc), SouthPoint argues that the appeal is not moot because


                                     20
this Court can fashion it some form of meaningful relief.

(Doc.   #   24   at   3-4).   In   Swedeland,   the   Third   Circuit

determined that Section 364(e), by its terms, does not require

dismissal of an entire appeal if the appellant does not obtain

a stay.     In re Swedeland, 16 F.3d at 559 (explaining that

“section 364(e) never mentions that an appeal may be dismissed

if a stay is not obtained” and that “[w]hile the section only

protects ‘an entity that extended such credit in good faith,’

this requirement is not germane to a mootness analysis turning

on an appellant’s failure to obtain a stay pending appeal”).

     The Third Circuit found that the statute contemplated

that an appeal could go forward in the absence of a stay for

“how . . . can [there] be a ‘reversal or modification’ of an

order, if the appeal from the order has been dismissed.”          Id.

The relevant inquiry, according to the Third Circuit, was

whether the injured party could obtain some form of meaningful

relief even though the superpriority status of the loan

protected by Section 364(e) had to be preserved.        Id. at 560.

Using these principles, the Swedeland court held that, where

the proceeds of one post-petition loan had not been fully

disbursed, the appeal was not moot as to that loan because

“the court could grant [the pre-petition creditor] effective

relief simply by prohibiting . . . further advances” under


                                   21
that loan.     Id. at 561. But, where another post-petition loan

had been fully disbursed, the Third Circuit determined that

no effective relief could be granted.             Id. at 560-61; see

also In re Foreside Mgmt. Co., 402 B.R. at 452 (determining

that an appeal was moot where the post-petition lender “has

already disbursed the loan in reliance on the Borrowing Order,

and those eggs cannot be unscrambled”); Burchinal v. Cent.

Wash. Bank (In re Adams Apple, Inc.), 829 F.2d 1484, 1489

(9th Cir. 1987) (“The policies behind section 364(e) . . .

indicate that a claim is moot as soon as a lender has relied

on the authorization. . . . It reflects the general notion

that an appeal is moot when a change in circumstances prevents

effective relief and the specific notion in bankruptcy law

that   there   is   a   need   for   finality   in     orders   regarding

stays.”).

       Here, in its opening brief before this Court, SouthPoint

requested one of two forms of relief: (1) subordinating CPIF’s

administrative expense claim and its first-priority liens to

those of SouthPoint, or (2) requiring the Liquidating Trustee

to repay SouthPoint as a “condition” to the replacement

financing.     (Doc. # 14 at 17).

       As to its first request, Section 364(e) makes clear that

if   the    statutory   requirements      are   met,    a   reversal   or


                                     22
modification on appeal cannot affect the validity of the liens

or priorities granted to CPIF in the Replacement Financing

Order.    Those statutory requirements lead this Court to two

questions:     “(1)   whether   the    party   challenging    the   order

obtained a stay pending appeal; and (2) whether the lender

acted in good faith in extending the new credit.”                   In re

Foreside Mgmt. Co., 402 B.R. at 451.             It is uncontested that

SouthPoint did not seek a stay of the Replacement Financing

Order from this Court or the Bankruptcy Court.                Thus, the

only question is whether CPIF was a good-faith lender.

     A finding of good faith is a finding of fact, which is

subject   on    review    to    the    clearly    erroneous   standard.

Unsecured Creditors’ Comm. v. First Nat’l Bank & Tr. Co. of

Escanaba (In re Ellingsen MacLean Oil Co., Inc.), 834 F.2d

599, 605 (6th Cir. 1987).        The Bankruptcy Court here made an

explicit finding that CPIF acted in good faith, a finding

that SouthPoint does not challenge on appeal. (Doc. # 10-41

at 8; Doc. ## 14, 24).           Nor does the record reveal any

indication that the Bankruptcy Court’s good-faith finding was

clearly erroneous.       See In re Ellingsen MacLean Oil Co., 834

F.2d at 605 (holding that bankruptcy court did not clearly

err in finding lender acted in good faith by extending credit

to allow debtor to fulfill orders and maintain operations);


                                      23
Bank of New England v. BWL, Inc., 121 B.R. 413, 417 n.5 (D.

Me. 1990) (finding that where appellant did not raise good-

faith issue on appeal or before the bankruptcy court, “there

is nothing in the record to suggest that [lender] acted other

than in good faith”).

       Here,    the     statute’s       requirements    are   met,   and   the

priorities and liens granted to CPIF in the Replacement

Financing Order must be protected.               See 11 U.S.C. § 364(e).

Thus, to the extent SouthPoint seeks to invalidate CPIF’s

superpriority administrative expense claim or priming liens,

the appeal is moot.         See In re Foreside Mgmt. Co., 402 B.R.

at 451; Weinstein, Eisen & Weiss, LLP v. Gill (In re Cooper

Commons, LLC), 430 F.3d 1215, 1219 (9th Cir. 2005) (holding

that   the     relief    sought     —    invalidating   the   post-petition

financing agreement — “would clearly ‘affect the validity of

any debt incurred’ and therefore fails, mooted by § 364(e)”);

A&K Endowment, Inc. v. Gen. Growth Props., Inc. (In re Gen.

Growth Props., Inc.), 423 B.R. 716, 721 (S.D.N.Y. 2010)

(“Because the relief sought on this appeal [invalidating a

lien granted as part of post-petition financing] cannot be

granted, the appeal is moot[.]”).

       Moreover, to the extent SouthPoint’s request that the

Liquidating Trustee repay SouthPoint as a “condition to the


                                         24
financing” (Doc. # 14 at 17) can be interpreted as a request

to modify the Replacement Financing Order, such a request

would also be moot.         See 11 U.S.C. § 364(e) (providing that

a “reversal or modification on appeal” does not affect the

validity or priority of any debt incurred under that section

(emphasis added)); see also White Rose Food v. Gen. Trading

Co., Inc. (In re Clinton Street Food Corp.), 170 B.R. 216,

220-21     (S.D.N.Y.      1994)       (reasoning     that    Section   364(e)

prohibits not only outright invalidation of a lien or priority

in the absence of a stay, but also modification of the terms

of post-petition lending).

       Turning to SouthPoint’s argument that the appeal is not

moot under Swedeland because this Court could fashion it some

form of meaningful relief, the Liquidating Trustee submits in

his    brief     on    appeal   that,    as    of    April   11,   2019,    the

replacement      financing      had    not    been   completely    disbursed.

(Doc. # 20 at 19, 30).             But the Liquidating Trustee urges

this     Court    to    consider       the    entire   post-petition       loan

effectively spoken for because the entirety of the funds will

be needed to protect those disbursements already made.                     (Id.

at 19-20). The Third Circuit acknowledged the possibility of

such a situation and, in dicta, wrote that “[i]t is possible

that the lender’s initial disbursements might have left a


                                        25
particular   facility   uncompleted    so   that   additional   funds

would be required to protect the disbursements made before

the reversal.”     In re Swedeland, 16 F.3d at 561 n.8.

     Here, the Liquidating Trustee stated in his declaration

to the Bankruptcy Court that $2 million in post-petition

financing    was   needed   to   complete   necessary   repairs   and

improvements to the Debtors’ property and to pay for overhead

expenses so that the Debtors could continue as a going concern

without losing value.       (Doc. # 10-30 at ¶¶ 23-24).    It seems

to this Court simple common sense that, in the case of a roof

halfway repaired or overhead expenses that are a continuing

part of business, the need for funds will be ongoing. Thus,

cutting off whatever is left of the replacement financing

would serve to harm the value of the Debtors’ estate and all

creditors, including SouthPoint. The Liquidating Trustee has

persuaded the Court that such a solution would not effectuate

relief for SouthPoint.       Section 364(e), then, serves to cut

off this avenue for relief as well.

     The Court’s inquiry is not finished, however, because

SouthPoint also argues that the Replacement Financing Order




                                  26
was   entered   without   providing   SouthPoint   with    adequate

protection of its interests. 3    (Doc. # 14 at 12-16).

      The issue of adequate protection is not moot under

Section 364(e).   While CPIF must necessarily be “carved out”

of any relief this Court can fashion, “Section 364(e) [does]

not restrict the Court from reviewing a central question

relating to the financing order[]: whether the bankruptcy

court provided [SouthPoint] with adequate protection.        To be

sure, if [it] did not receive adequate protection, the Court

is not forbidden from granting effective relief.”         See In re

Fontainebleau, 434 B.R. at 746.

      B. Adequate Protection

      Recall that, under Section 364(d)(1), a bankruptcy court

may authorize the grant of priming liens “only if (1) the

trustee is unable to obtain such credit otherwise; and (2)

there is adequate protection of the interest of the holder of


3 The Liquidating Trustee argues that SouthPoint cannot raise
this argument because it did not raise an adequate-protection
argument before the Bankruptcy Court.     (Doc. # 20 at 14).
The Bankruptcy Court, however, expressly considered the issue
of adequate protection to SouthPoint, as evidenced in its
Replacement Financing Order. (Doc. # 10-41 at 7). Given the
Bankruptcy Court’s consideration of the issue, the question
of adequate protection is properly before this Court on
appeal. Cf. Midrash Sephardi, Inc. v. Town of Surfside, 366
F.3d 1214, 1222 n.8 (11th Cir. 2004) (refusing to consider an
argument on appeal that the lower court was not presented
with “and did not resolve”).


                                 27
the lien on the property of the estate on which such senior

or   equal    lien    is    proposed    to   be   granted.”         11   U.S.C.

§ 364(d)(1). SouthPoint does not argue on appeal that the

Bankruptcy Court erred with regard to its finding that the

Liquidating Trustee was unable to incur debt without the

protections afforded by Section 364(d).                  See (Doc. # 14 at

12-16).      Its   argument,       rather,   focuses     on   the    adequate-

protection prong.          (Id.).

      The parties do not contest that SouthPoint was a secured

creditor who was entitled to adequate protection under the

statute.     (Id.; Doc. # 20 at 26-29). Thus, for the Bankruptcy

Court to have approved the priming liens granted to CPIF in

the Replacement Financing Order, the Bankruptcy Court had to

first   find       that    SouthPoint’s      interests    were      adequately

protected.

      A bankruptcy court’s finding of adequate protection is

a finding of fact subject to clear-error review. Chrysler

Credit Corp. v. Ruggiere (In re George Ruggiere Chrysler–

Plymouth, Inc.), 727 F.2d 1017, 1019 (11th Cir. 1984) (“[T]he

finding    that     there    was    adequate   protection      will      not   be

overturned     unless      clearly    erroneous.”);      accord     Martin     v.

United States (In re Martin), 761 F.2d 472, 474 (8th Cir.

1985) (“Upon reviewing the legislative history, we agree with


                                       28
the line of cases that have held that adequate protection is

a question of fact.”).

      The   Bankruptcy   Code   does   not   define   “adequate

protection,” but states that adequate protection:

      may be provided by –

(1)   requiring the trustee to make a cash payment or
      periodic cash payments to such entity, to the
      extent that . . . any grant of a lien under section
      364 of this title results in a decrease in the value
      of such entity’s interest in such property;
(2)   providing   to   such  entity   an   additional   or
      replacement lien to the extent that such stay, use,
      sale, lease, or grant results in a decrease in the
      value of such entity’s interest in such property;
      or
(3)   granting such other relief . . . as will result in
      the realization by such entity of the indubitable
      equivalent of such entity’s interest in such
      property.

11 U.S.C. § 361.   In the case of priming liens, the trustee

has the burden of proof on the issue of adequate protection.

11 U.S.C. § 364(d)(2).

      Here, the Debtors did not make cash payments or provide

additional or replacement liens to SouthPoint.   Thus, to have

primed SouthPoint’s existing lien, the Liquidating Trustee –

as the party bearing the burden of demonstrating adequate

protection – must have established that the relief granted to

SouthPoint would “result in the realization by such entity of

the indubitable equivalent of such entity’s interest in such



                                29
property.”       11 U.S.C. § 361(3). Numerous courts have held

“indubitable equivalent” to mean “completely compensatory,”

or nearly so. In re Swedeland, 16 F.3d at 564; In re Martin,

761 F.2d at 476; In re Fontainebleau, 434 B.R. at 748-49.

      Adequate protection is designed to preserve the position

of existing lienholders and requires a debtor to provide those

existing lienholders with the same level of protection they

would     have   had    in     the    absence        of   any    post-petition

superpriority financing.             In re Swedeland, 16 F.3d at 564.

In other words, the adequate protection remedy “should as

nearly as possible under the circumstances of the case provide

the creditor with the value of his bargained-for rights.”

Id.     (quotation     marks      omitted).     “Whether        protection      is

adequate depends directly on how effectively it compensates

the   secured     creditor      for    loss   of     value      caused    by   the

superpriority      given     to      the    post-petition        loan.”        Id.

(quotation marks omitted).            A determination of whether there

is adequate protection is made on a case by case basis.                        Id.

      The   Liquidating        Trustee      argues    that      the   Bankruptcy

Court’s finding of adequate protection is supported by his

uncontested declaration before the Bankruptcy Court that: (1)

the Independent Living Facility’s value would increase by no

less than the amounts expended on capital improvements using


                                       30
the   replacement      financing;            (2)   the     improvements      to   the

Independent Living Facility justified raising the residents’

monthly service fee, yielding an additional $276,000 annually

and which, applying a market-based 7% capitalization rate,

adds nearly $2 million to the Independent Living Facility’s

value; (3) the improvements enabled the Liquidating Trustee

to implement a marketing plan to attract new residents; and

(4) the improvements have persuaded current residents to

remain at the Independent Living Facility and even make

improvements on their own, thus increasing the facility’s

value. (Doc. # 20 at 27). SouthPoint rejects the Liquidating

Trustee’s     declaration      as       conclusory         and    unsubstantiated.

(Doc. # 14 at 13-14).

      As an initial matter, to the extent that the Liquidating

Trustee      argues    that    SouthPoint            did    not    introduce      any

countervailing evidence (Doc. # 20 at 27), the burden of proof

on    this    matter    fell    to       the       Liquidating      Trustee,      not

SouthPoint.       11   U.S.C.       §    364(d)(2).          The    only    evidence

submitted by the Liquidating Trustee on this matter was his

declaration      in    support          of     the    emergency         motion    for

replacement financing.         See (Doc. # 10-30).

      Ongoing    construction           or    improvements         to   a   debtor’s

property,     standing    alone,        is     insufficient        to   demonstrate


                                         31
adequate protection.           See In re Swedeland, 16 F.3d at 566

(“In    the     first    place,   continued      construction      based     on

projections and improvements to the property does not alone

constitute adequate protection.”); In re Fontainebleau, 434

B.R. at 723, 751-53 (concluding that post-petition financing

meant to protect the debtor’s property – a Las Vegas resort

and    casino     that   was    only   70    percent   complete       –     from

“deterioration and damage” did not adequately protect pre-

petition      secured    creditors     because    there    was   no       record

evidence demonstrating what, if anything, the debtors offered

those creditors to offset the decrease in the value of their

interests caused by the priming liens).

       Instead,    “[w]hen     formulating     adequate    protection         in

connection with post-petition financing on a priming basis,

preserving or enhancing the value of the collateral must be

viewed side-by-side with the decrease in value of a creditor’s

interest in the property caused by the priming lien.”                     In re

Fontainebleau, 434 B.R. at 754. Accordingly, when considering

improvements to debtor property, courts have found adequate

protection      exists    where   “the      improvements    were    made     in

conjunction with the debtor’s providing additional collateral

beyond the contemplated improvements.”              In re Swedeland, 16

F.3d at 566; see also In re 495 Cent. Park Ave. Corp., 136


                                       32
B.R. 626, 630 (Bankr. S.D.N.Y. 1992) (finding that creditor’s

position    was   adequately    protected     where   the   contemplated

improvements to be funded with post-petition financing would

increase the value of the debtor property above and beyond

the amount of creditor’s loan).

     Here,     before     the     Bankruptcy      Court     entered   the

Replacement Financing Order, SouthPoint had expended $488,000

under the Southpoint Loan Facility. (Doc. # 10-46 at 7-8).

Under the SouthPoint Financing Order, this meant SouthPoint

had a $488,000 first-priority lien on any unencumbered assets

of the Debtors and a second-priority lien on substantially

all of the Debtors’ assets, including the Independent Living

Facility and any cash collateral generated therefrom, junior

only to CPIF’s existing lien on those assets.               (Doc. # 10-7

at 7; Doc. # 10-18 at 7).

     The Bankruptcy Court had earlier valued the Independent

Living Facility at $12.9 million, a valuation that this Court

upheld on appeal. (Bankruptcy Court Docket, Doc. ## 1010,

1505).   While    the   maximum    amount    of   CPIF’s    pre-petition

secured claim was also $12.9 million, CPIF’s claim in the

adversary    proceeding   was     for    approximately     $9.7   million.

(Doc. # 10-6 at 1, 4; Doc. # 10-7 at 4-5; Doc. # 10-30 at ¶

5; Doc. # 10-47 at 1, 4).          Thus, prior to the Replacement


                                    33
Financing Order, there existed a roughly $3.2 million equity

cushion in the collateral, that would have been sufficient to

pay SouthPoint’s $488,000 lien.           This Court notes that, even

if CPIF were to claim the entire $12.9 million value with

regard to its pre-petition secured claim, SouthPoint agreed

to be subordinated to this lien as part of its post-petition

financing agreement.      (Doc. # 10-7 at 7; Doc. # 10-18 at 7).

     After    the   Replacement     Financing    Order   was    entered,

however, the priority stood thus: First, CPIF had a priming

lien on all of the Debtors’ collateral in the amount of $2

million to $2.5 million.        (Doc. # 10-41 at 2-3, 7, 11-13).

CPIF then had a second-priority lien in the amount of $9.7

million,     pursuant   to   its    pre-petition     loan.   Then     came

SouthPoint’s lien, in the amount of $488,000.            In effect, the

Replacement Financing Order pushed SouthPoint down a level of

priority and diverted $2 million in repayment priority in

favor of CPIF.

     Thus, viewing this decrease in value of SouthPoint’s

interest   side-by-side      with   the    alleged   increase    in    the

property’s value, the only way to justify CPIF’s super-

priority lien based on the value of the property is to show

that somehow SouthPoint’s interest in the collateral has been

increased by the value of the CPIF loan – at least $2 million.


                                    34
See In re Swedeland, 16 F.3d at 566; In re Fontainebleau, 434

B.R. at 754.

      First, this Court finds the Liquidating Trustee’s bald

statement in his declaration that the capital expenditures

paid for by the replacement financing “will increase the value

of   the   Collateral     by    no   less   than     the   amounts   expended

thereon” to be conclusory and factually unsupported.                   In re

Windsor Hotel, L.L.C., 295 B.R. 307, 314 (Bankr. C.D. Ill.

2003) (“A finding of adequate protection should be premised

on facts, or on projections grounded on a firm evidentiary

basis.”). Similarly, the Liquidating Trustee’s assertion that

the capital expenditures have improved resident morale and

inspired current residents to make voluntary repairs and

refurbishments      to    the    property     is     too   speculative    and

imprecise to support an adequate protection finding.

      However, the Liquidating Trustee also stated in his

declaration that, because of the capital expenditures and

improvements to the property, he would implement an increase

in the residents’ monthly service fee, effective January 1,

2019. (Doc. # 10-30 at ¶ 30(b)). This fee increase will

increase revenue by $276,000 annually and, using a “market-

based” 7% capitalization rate, will increase the value of the

collateral     by        $1,932,000.        (Id.).     Additionally,      the


                                       35
Liquidating     Trustee   averred          that,   based     on   the    post-

confirmation     improvements      to      University      Village,     he   had

implemented a marketing campaign designed to attract new

renters.   (Id. at ¶ 30(c)).       The Liquidating Trustee expected

the marketing program to attract at least four new renters

every month, with an average blended monthly rent of $1,854

and a $2,500 community fee per move-in. (Id.). Taken together,

these two enhancements to the cash collateral generated by

the    University   Village      property     –    which    are   additional

collateral     beyond   simply    the      contemplated      improvements     –

could be viewed as “completely compensatory,” or nearly so,

of the $2 million loss of value of SouthPoint’s interest in

the collateral.     See In re Swedeland, 16 F.3d at 566; In re

Fontainebleau, 434 B.R. at 749, 751. Under the circumstances,

this   Court   cannot   say    that     it   was   clear     error    for    the

Bankruptcy Court to find that SouthPoint’s interests were

adequately protected.         See In re JLJ Inc., 988 F.2d at 1116

(dictating that an appellate court must accept the bankruptcy

court’s findings of fact unless they are clearly erroneous);

Crawford, 745 F.2d at 1378 (explaining that clear error is

shown when the reviewing court “is left with the definite and

firm conviction that a mistake has been committed”).




                                      36
    C.       Law-of-the-Case and Equity

    Before closing, this Court will address SouthPoint’s

remaining arguments as to why the Bankruptcy Court erred in

entering the Replacement Financing Order.

     First, SouthPoint argues that the Bankruptcy Court erred

by “supplanting” SouthPoint’s superpriority administrative

expense     claim   with     CPIF’s      superpriority        administrative

expense claim, both of which were granted the protections

afforded by Section 364(e).          (Doc. # 14 at 9-10).           SouthPoint

points out that under the SouthPoint Financing Order, its

superpriority claim was entitled to the protection of Section

364(e) if that Order “is vacated, reversed or modified, on

appeal    or   otherwise.”          (Id.    at     9    (emphasis     added)).

SouthPoint     argues      that    the     SouthPoint      Financing        Order

“remains binding” under the law-of-the-case doctrine.                        (Id.

at 9-10).

     Second,    SouthPoint        argues    that   the     Bankruptcy       Court

erred     because     the     Replacement          Financing        Order     is

“inconsistent”      with    the    SouthPoint          Financing    Order,    in

violation of the law-of-the-case doctrine.                     (Id. at 10).

SouthPoint relies on the provisions of the SouthPoint Loan

Facility and SouthPoint Financing Order that, it submits,




                                      37
required full repayment of its loan before the Bankruptcy

Court could approve replacement financing.              (Id. at 10-11).

     Finally,     in   its   reply    brief,     SouthPoint   raises    an

argument   that   equity     requires     that   the    proceeds   of   the

Replacement Financing Order be used to repay SouthPoint.

(Doc. # 24 at 5-8).

     Again, to the extent SouthPoint seeks the invalidation

or   modification      of    the   terms    of    the    authorizations,

priorities, or liens granted in the Replacement Financing

Order, the appeal is moot under Section 364(e).                    In the

interests of completeness, however, this Court will address

each of SouthPoint’s arguments in turn.

     1.    “Supplanting”   of    SouthPoint’s              Superpriority
           Administrative Expense Claim

     As an initial matter, the Court notes that Section

364(e), by its plain terms, only protects the granting of a

priority or lien from “reversal or modification on appeal.”

11 U.S.C. § 364(e) (emphasis added). The SouthPoint Financing

Order did not get reversed on appeal, but, rather, by the

Bankruptcy Court itself. But more importantly, SouthPoint did

not raise this argument before the Bankruptcy Court.                    See

(Doc. # 10-46 at 31-35).




                                     38
       As   a   general      rule,    an    issue    “not    raised    in   the

[bankruptcy] court and raised for the first time in an appeal

will not be considered by the [appeals] court.”                  Blue Martini

Kendall, LLC v. Miami Dade Cty. Fla., 816 F.3d 1343, 1349

(11th Cir. 2016) (citing Access Now, Inc. v. Sw. Airlines

Co., 385 F.3d 1324, 1331 (11th Cir. 2004)).                    This Court may

consider issues raised for the first time on appeal under

five circumstances: (1) the issue involves a pure question of

law and refusal to consider it would result in a miscarriage

of justice; (2) the appellant raises an objection he had no

opportunity     to    make    in     the   court    below;   (3)    where   the

interests of substantial justice are at stake; (4) where the

proper resolution of the issue is beyond any doubt; and (5)

the issue presents significant questions of general impact or

of great public concern.           Access Now, 385 F.3d at 1332. None

of those circumstances are present in this case. Therefore,

this Court will not consider this argument, which was raised

for the first time on appeal.

       2.    The Entering of “Inconsistent” Orders

       Pointing to various terms contained in the SouthPoint

Loan   Facility      and    SouthPoint      Financing   Order,      SouthPoint

argues      that      the     Replacement          Financing       Order    was

“inconsistent” with the terms of the SouthPoint Financing


                                       39
Order and deprived SouthPoint of its “vested rights.”    (Doc.

# 14 at 10-12).   The only legal doctrine SouthPoint points to

in support of this argument is the law-of-the-case doctrine.

(Id.).    SouthPoint has not directed this Court to any case

law requiring the Replacement Financing Order be overturned

in these circumstances.

     SouthPoint’s arguments are not meritorious. 4   First, the

SouthPoint Financing Order never reached “law of the case”

status.   The law of the case doctrine bars the relitigation

of issues that were decided, either explicitly or implicitly,

in an earlier appeal of the same case. See Schiavo ex rel.

Schindler v. Schiavo, 403 F.3d 1289, 1291 (11th Cir. 2005)

(“The [law of the case] doctrine operates to preclude courts

from revisiting issues that were decided explicitly or by

necessary implication in a prior appeal.”); A.A. Profiles,

Inc. v. City of Fort Lauderdale, 253 F.3d 576, 582 (11th Cir.

2001) (“Generally, the law of the case doctrine requires a



4 While the Liquidating Trustee is correct that SouthPoint
never raised a law-of-the-case argument before the Bankruptcy
Court, the Court considers this argument an extension of its
objection, raised at the hearing on the replacement financing
motion, that the replacement financing should be conditioned
on repayment of its loan under Sections 2.9(d) and 8.1 of the
SouthPoint Loan Facility and Paragraphs 16 and 17 of the
SouthPoint Financing Order. (Doc. # 10-46 at 32-34; Doc. #
14 at 10-11).


                              40
court to follow what has been explicitly or by necessary

implication decided by a prior appellate decision.”).

     The Eleventh Circuit has noted, however, that “a court’s

previous rulings may be reconsidered as long as the case

remains within the jurisdiction of the . . . court.”                Aldana

v. Del Monte Fresh Produce N.A., Inc., 578 F.3d 1283, 1289

(11th Cir. 2009).      The SouthPoint Financing Order was never

taken up on appeal.        Instead, that Order remained within the

jurisdiction of the Bankruptcy Court and never reached “law

of the case” status. See In re Se. Banking Corp., 314 B.R.

244, 248 (Bankr. S. D. Fla. 2004) (explaining that the law of

the case doctrine does not extend to issues the appellate

court has not addressed).

     3.      Equity

     SouthPoint raised the issue of equity, and its related

due process arguments, for the first time in its reply brief.

(Doc. # 24 at 5-8). “Arguments not properly presented in a

party’s initial brief or raised for the first time in the

reply brief are deemed waived.” In re Egidi, 571 F.3d 1156,

1163 (11th Cir. 2009).          This Court can, however, glean a

general   argument    of    equity    and    fairness    in   SouthPoint’s

initial brief, which it will construe as an argument that the

Bankruptcy    Court   abused    its       discretion    in    entering   the


                                     41
Replacement Financing Order.              See In re Foreside Mgmt. Co.,

402 B.R. at 450 (reviewing the bankruptcy court’s decision to

approve post-petition financing for an abuse of discretion).

       Looking at the circumstances of this case as a whole,

the Court believes that the situation now before it is a prime

example of why the Bankruptcy Court should be allowed to

grant, in certain situations, post-petition financing that

replaces and supplants earlier post-petition financing.                    The

record reflects that SouthPoint, for reasons of its own,

refused to forward the Liquidating Trustee additional money

under its SouthPoint Loan Facility.               (Doc. # 10-30 at ¶¶ 14-

15).     According to the Liquidating Trustee, this money was

desperately needed to complete repairs to the facility’s

roof, fund other capital improvement projects, and keep the

Debtors’       business    afloat     during      the    pendency    of    the

bankruptcy proceedings.           (Id. at ¶¶ 23-25; Doc. # 10-46 at 8-

11).

       If the Liquidating Trustee had been barred from seeking

such replacement financing, or ordered to divert nearly a

quarter of the proceeds to pay off SouthPoint’s loan, none of

these    objectives       could    have    been   realized.         To    adopt

SouthPoint’s position, then, that its liens could never be

primed    or    its   administrative       expenses     never   subordinated


                                      42
would    restrict   a   bankruptcy    debtor’s   ability   to   obtain

Section 364 post-petition financing to a single bite at the

apple.    Subsequent or replacement rounds of financing would

be unavailable even where, as here, the lender fails to

provide the agreed financing.         The Bankruptcy Court’s entry

of the Replacement Financing Order is entirely consistent

with that court’s broad authority to carry out the provisions

of the Bankruptcy Code.       See 11 U.S.C. S 105(a) (investing

bankruptcy courts with the power to issue “any order, process,

or judgment that is necessary or appropriate to carry out the

provisions of this title”); United States v. Energy Res. Co.,

495 U.S. 545, 549 (1990) (“Th[is] statutory directive [is]

consistent with the traditional understanding that bankruptcy

courts, as courts of equity, have broad authority to modify

creditor-debtor relationships.”). In short, the Bankruptcy

Court fashioned a remedy here that it believed was fair and

equitable, and in the best interests of the Debtors, the

estate, and the creditors.      The remedy it fashioned was not

an abuse of discretion, and this Court will not overturn it. 5




5 Nothing in this Order precludes SouthPoint, the Liquidating
Trustee, or any other interested party from litigating the
merits of any breach or default under the applicable loan
documents.


                                 43
IV.   Conclusion

       To the extent that SouthPoint seeks invalidation or

modification of the priorities and liens granted to CPIF in

the Replacement Financing Order, the appeal is moot under

Section 364(e).    The Bankruptcy Court’s factual finding that

SouthPoint’s interests were adequately protected in light of

the priming lien granted to CPIF under Section 364(d)(1) was

not clearly erroneous.     SouthPoint’s other arguments do not

merit the reversal of the Replacement Financing Order.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

      The   Bankruptcy    Court’s    November   9,   2018,   order

authorizing the post-petition financing between CPIF and the

Debtors is AFFIRMED.      The Clerk is directed to transmit a

copy of this Order to the Bankruptcy Court and thereafter

close this case.

      DONE and ORDERED in Chambers in Tampa, Florida, this 6th

day of September, 2019.




                                44
